[DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  MAY 15, 2008
                                 No. 08-10196
                                                                THOMAS K. KAHN
                             Non-Argument Calendar
                                                                    CLERK
                           ________________________

                       D.C. Docket No. 07-22306-CV-KMM

RAYAD JIMMY MOHAMMED,
                                                           Plaintiff-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                           Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                   (May 15, 2008)

Before ANDERSON, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Rayad Jimmy Mohammed appeals the dismissal with prejudice of his civil

action for failure of the complaint to state a claim. Having considered the briefs and
relevant parts of the record, we conclude that the district court properly granted the

motion to dismiss filed by the United States for the reasons stated in the court’s well-

reasoned opinion. (R.1-34.)

      AFFIRMED.




                                           2